﻿On behalf of the President of the Republic of Kenya, the Honourable Daniel Arap Moi, allow me to convey to Mr. Guido de Marco Kenya's warm congratulations on his election to the presidency of the General Assembly at its forty-fifth session. Kenya is confident that his wide experience will steer the session to a successful conclusion of its deliberations on complex issues of critical importance to the international community. I wish him a successful presidency.
I wish also to pay a tribute to his predecessor, Mr. Joseph Garba, for the manner in which he conducted the affairs of the Assembly at its forty-fourth session.
My country's sincere appreciation goes also to the Secretary-General, Mr. Javier Perez de Cuellar, for his continued search for peaceful solutions to the seemingly intractable problems of the world. We should also like to talk, this opportunity to congratulate the new Member State of Liechtenstein and to welcome it to the United Nations.
The achievement of independence by Namibia in March this year was a historic event. The freeing of a people from decades of subjugation and discrimination was a testimony to the eventual triumph of good over evil. It was proof of what we have been saying for years that if the international community is genuinely serious about resolving conflicts, then concerted international action can and will rid the world of most of its evils. Kenya is proud to have made a contribution to the United Nations Transition Assistance Group, and we are fully committed to co-operating with Namibia in the years to come. 
The past year also witnessed yet another significant contribution of the	United Nations in a conflict-resolution situation. I have in mind the role of the United Nations in Central America, and particularly in Nicaragua with regard to the successful ratification of the electoral process. We are confident that with the support of all Member States the United Nations involvement in the resolution of the Western Sahara conflict will be similarly successful.
Four months ago in this Hall the Secretary-General welcomed a great man long involved in the struggle against apartheids a man whose presence he described as a landmark in the United Nations. The Secretary-General aptly stated that Mr. Nelson Mandela was a symbol of the unconquerable spirit of the people of South Africa and a champion of freedom and justice for all. Kenya joined the international community in applauding the release of Mr. Mandela after he had languished for 27 years in South African jails.
We have over the years sought to portray the indescribable evil of the system of apartheid, but on this occasion I shall quote Mr. Mandela, who said of apartheid "It has established its own brutal worth by the number of children it has killed and the orphans, widows and widowers it can claim as its unique creation." fA,M,960. annex VI. p. 103). I wish also to remind the Assembly of those other words spoken by Mr. Mandela. We said: "It will forever remain an indelible blight on human history that the apartheid crime ever occurred. Future generations will surely ask: what error was made that this system established itself in the wake of the adoption of a Universal Declaration of Human Rights?
"It will forever remain an accusation and a challenge to all men and women of conscience that it took as long as it has before all of us stood up to say enough is enough." (ibid.) 

While there can be no denying that there have been some positive developments within South Africa, Kenya nevertheless maintains that those developments are a tentative beginning to the long process ahead. The pillars of apartheid have not yet been completely dismantled, and black South Africans continue to be deprived of their rights, their freedom and their lives. Thus, while we commend President De Klerk for the steps he has taken, we remain committed to the total eradication of apartheid. We reiterate our full support for the maintenance of comprehensive sanctions against South Africa until meaningful changes have been accepted by the majority of South Africans. We also confirm our support for the Declaration on South Africa adopted at the sixteenth special session of the General Assembly. We urge all nations to abide by its call for the non-relaxation of existing measures aimed at encouraging the South African Government to eradicate apartheid until there is clear evidence of profound and irreversible change in South Africa.
The Middle East has been s region of rising tension and confrontations for a long time. However, the situation has recently been exacerbated by the invasion and annexation of Kuwait by Iraq. That invasion has been condemned by the international community, including Kenya. My country, while complying with the United Nations Security Council resolutions on the crisis, urges that no effort be spared in the search for a peaceful solution to the problem. We certainly cannot allow the acquisition of territory by use of force by any State. The Middle East has seen little progress, and Kenya continues to be concerned over the unstable situation in the region. At the core of the problem remains the question of Palestine, and we are deeply concerned at the continued deterioration in the conditions of the Palestinian people in the occupied territories. We appeal to Israel to withdraw from all territories occupied since 1967 and express our regret that all attempts to alleviate the situation have been rejected. 
Kenya supports a just and lasting settlement to the Palestinian question based on the relevant United Nations resolutions. We believe that the rights off the Palestinian people, including their right to a homeland, must be realised, as well as the rights o£ all States in the region, including Israel, to live in peace within secure borders. We remain convinced of the importance of convening an international peace conference on the Middle East, with the participation of all the parties on an equal footing, and we hope that such a conference would take place in the very near future.
Kenya welcomes all attempts to achieve peace and stability in South-East Asia, particularly through a comprehensive political settlement of the Cambodian problem. We continue to maintain our position on the right of the people of Cambodia to determine their own destiny free from any outside interference, and we support the current United Nations initiatives aimed at bringing a cease-fire and free and fair elections under United Nations supervision.
In the Korean peninsula we are heartened by the continued dialogue between the two Koreas. Recent positive developments augur well for a peaceful reunification of the two countries to the mutual benefit of all the Korean people. However, should either of the Koreas wish to be admitted to the United Nations Kenya would support such an application. We believe that the unification issue should not be used as a basis for denying the wish of either of the Koreas to become a Member of our Organisation.
With regard to the question of Cyprus, Kenya regrets the lack of progress made in the inter-communal talks under the sponsorship of the Secretary-General. It is our hope that there will be a speedy withdrawal of all foreign troops and settlers from Cyprus and that all States will respect the independence of that Island nation. 
It is my country's belief that disarmament is a moral imperative of the international community if the basic objectives of maintaining international peace and security are to be achieved. It is on that premise that we welcomed the successful bilateral negotiations between the United States and the Soviet Union in Washington DC, in May 1990. The two super-Powers have signed various accords which include, inter alia, important commitments to cut stockpiles of their long-range nuclear arms and, of particular significance, an agreement to reduce by 30 per cent their stockpiles of nuclear missiles. The long-range nuclear-force agreement - although bumble, like the earlier Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles  in the number of weapons it seeks to eliminate - is of great political significance, especially for many non-nuclear States that advocate a comprehensive nuclear-test ban.
My country, Kenya, views the question of a nuclear-weapon test ban as one of paramount importance. In our view a comprehensive test ban is the only viable way to stop the technological momentum of the nuclear-arms race and is one appropriate tool for practical arms-control policies geared to preventing further escalation in the qualitative-arms competition. It is in view of that that my delegation looks forward to the forthcoming amendment conference of the partial test-ban Treaty in 1991.
With regard to the question of verification Kenya does not share the view that this is an obstacle to the conclusion of β comprehensive test-ban treaty. Verification is an integral part of arms-limitation and disarmament agreements, which must be verifiable in the interest of security and compliance. Although it is a complicated issue, the history of negotiated agreements is on our side. It tells us that when negotiating parties were firmly determined to reach an agreement they were always able to remove all obstacles pertaining to verification measures. 
The Secretary-General's government expert study group, of which Kenya was a member, has done a very commendable job in this area, and we hope that the General Assembly will adopt the Group's recommendations, thereby enhancing the United Nations’ role in verification.
For decades African States have demonstrated their commitment to the cause of the denuclearisation of their continent as espoused by the Cairo Declaration of the Organisation of African Unity (OAU) in 1964. Kenya continues to attach particular importance to the establishment of zones of peace in various parts of the world. Such zones of peace would not only strengthen the fabric of regional peace and stability but would also extend extra-regional co-operation in the field of socio-economic development. In light of this, the concept of the Indian Ocean as a zone of peace reflects the hopes and aspirations of my country as a littoral State to enhance and share in the prospects of peace and security. We therefore strongly support the proposal to convene the United Nations Conference on the Indian Ocean as a Zone of Peace at Colombo, Sri Lanka, in 1991. It is our sincere belief that that Conference will not only harmonize the interests of the countries in the region but also those of the major naval Powers and maritime users. Thus we commend the Ad Hoc Committee on the Indian Ocean for the good work it has done in the preparation of the Conference despite the many obstacles it has faced. 
Before I comment on the international economic situation I should like to speak briefly on the Horn of Africa - my region - and the law of the sea. In the context of regional co-operation tremendous results have been achieved by the Inter-Governmental Authority on Drought and Development (IGADD) in combating recurrent droughts and desertification, which are the major causes of widespread famine, environmental deterioration and economic hardships in our region. However, it is a matter of great significance that IGAAD has served to foster the spirit of regional co-operation and become an essential forum for taking stock of Africa's problems. It is a forum within which we are able to take stock of the problems impeding economic development in our region. It is in light of that fact that my country has always supported efforts by all parties involved in the search for peaceful solutions to regional conflicts, including intra-State wars, which lead to unnecessary loss of life and seriously hamper implementation of development objectives. Our region is endeavouring to resolve destructive conflicts and to ensure peace among the States members of IGAAD in order to facilitate a better climate for wider regional trade and economic ties, which are a prerequisite for economic integration.
In this regard the Foreign Ministers of the six States members of the Authority met at Nairobi towards the end of August 1990 to elaborate on the implementation of the Declaration on peace, stability and development adopted by their Heads of State and Government on 9 July 1990 at Addis Ababa. That Declaration emphasises the principles of non-interference in the internal affairs of States members and the non-use or threat of use of force against each other, as well as the peaceful settlement of disputes. The States members of the Authority have committed themselves to the peaceful resolution of inter-State and intra-State conflicts and to co-operation in all fields of socio-economic development.
Last year my Government joined the growing number of nations that have ratified the United Nations Convention on the Law of the Sea. Kenya believes that universal acceptance of that Convention will be the only way in which the whole world can reap the benefits offered by the comprehensive regime of the Convention. To that end Kenya continues to participate actively in the work of the Preparatory Commission in the belief that any issues on which nations may disagree can be solved within that forum in a spirit of compromise.  
To give further legal effect to Kenya's ratification of the Convention on this Law of the Sea we passed in 1989 a Maritime Zone Act and a Fisheries Act. Those two Acts of Parliament will clarify Kenya's claim to its maritime economic zone and ensure proper conservation and management of our maritime resources.
During the 1980s world economic growth was slow, highly imbalanced and uneven compared to the previous two decades of the 1970s and 1960s. World output grew by just over 30 per cent in the 1980s, more slowly than in the 1970s, when it increased by over 45 per cent and at a higher rate in the 1960s. That slow expansion of the global economy was characterised by great contrast in experiences and performance. While on the one hand it was a period in which the developed market economies witnessed the longest, uninterrupted growth and expansion since the Second World War, the majority of the developing countries, on the other hand, were faced with continued stagnation and declining economies. The 1980s was, for most developing countries, a decade of struggling under unyielding economic crisis, which seriously hindered progress towards the improvement of economic and social conditions resulting in increasing and widespread acute poverty. Yet the global economy experienced increasing interdependence, increasing population, increasing environmental concerns, increasing trade protectionism, increasing development and application of science and technology and increasing flows of financial resources.
While the developments on the political scene have given mankind so much hope for peace in the future, there is an urgent need to translate that into a real and durable gift through improvement in the economic field in the 1990s.
It was against that background that the developing countries took an initiative at the special session on economic co-operation held in April of this year to find ways and means of stimulating economic growth and development, particularly in the developing countries. The noble objective of improving the world economy for the benefit of all makes the Declaration that was unanimously adopted at that special session the basis for action in the 1990e. It is Kenya's position that the implementation of this important Declaration, in particular through the injection of political will by members of the international community, would constitute a significant step towards the developmental efforts of developing countries.
In the recent past the world has witnessed major changes, some of them extraordinary, some dramatic. The scone of these changes has mainly been in the political arena, but their impact in the economic field is taking shape and will soon transform international economic relations among nations. Among these changes are those that have taken place in eastern European countries and the ongoing economic process of modernisation, together with the unprecedentedly quick response with regard to assistance from the industrialised countries. The debate held at the last summer session of the Economic and Social Council confirmed that those changes have a potential to move North-South co-operation to the periphery of international relations and worsen the already severe social conditions in developing countries. While developing countries welcome the changes in Eastern Europe, they are apprehensive that resources will be diverted to that region at the expense of the developing countries. It was reassuring, however, that developed countries reiterated their commitments to assist the South and said that they would not reduce the current financial resources. 
Since its emergence in 1982, the external debt crisis of developing countries has been the major obstacle to those countries' development efforts, their efforts to improve the welfare of their peoples, and has become a matter of serious concern to the international community. Despite the grave concerns that have been expressed, the many strategies discussed, and the various measures attempted so far, the crisis persists and continues to be one of the major obstacles to social and economic development in developing countries. The total debt of developing countries has been increasing, and now stands at the staggering figure of about $1.3 trillion, compared to $6 billion in 1980.
The cost of debt-servicing has been growing rapidly as a result of the unjust rates of interest, which increased excessively in the 1980s and have not shown any signs of improvement. This problem has been exacerbated by a peculiar uneconomic phenomenon: that, from their desperately needed domestic income, the developing countries are now transferring more to creditors in developed countries than they receive from those creditors.
It is noteworthy that various measures towards solving the debt crisis - measures such as the Toronto scheme, the Brady plan, the rescheduling of bilateral loons, the cancellation of some official development assistance (ODA) loans, and conversion debt-equity swaps - have been taken. These are welcome. It is, however, even more noteworthy that such measures have contributed to the control of only a very small proportion of the total debt of developing countries, that they have done little to reduce the overall burden of external indebtedness and its impact on economic growth and social conditions in developing countries. Recovery and the resumption of sustained growth in developing countries demand that immediate measures be agreed upon to end the debt problem. We therefore welcome the recently released report of Mr. Bettino Craxi, the Secretary-General's special adviser on debt, and we hope that his recommendations will help us to find lasting solutions to the debt problem. 
The creation of a multilateral trade system that is open, sustainable and just is essential to the expansion of a healthy world trade and to the efficient utilisation of available global resources. The current trends towards increasing unilateralism, protectionism and rivalry militate against stable growth in world trade. Zn particular, they create serious difficulties for the developing countries as those countries endeavour to fulfil their role in world trade, and thereby affect their development. There is therefore an urgent need to maintain an effective multilateral trading system that will safeguard the interests of all trading countries, including the smallest, by ensuring stability, predictability and transparency in the economic and trading environment. 
The Uruguay Round of Multilateral Trade Negotiations is the most important event currently taking place in which this issue will have to be addressed. In this connection, we wish to stress the importance of an outcome that will make it possible to take account equitably of the interests of all participants. 
The threat to the environment presents challenges that need to be addressed without further delay. Combined with the growing world population and increasing poverty in developing countries, the threat to the environment overshadows the very future of the human race. While the environment is the common concern of all, the developed countries - which have the greatest capability in technology; which control the existing wasteful global production and consumption patterns; and which are the major source of pollution - have the main responsibility to take appropriate measures urgently. The opportunity for agreeing on appropriate measures - an opportunity presented by the preparatory process for the 1992 United Nations Conference on Environment and Development and the Conference itself in Brazil in 1992 - should be taken seriously. Kenya, as in the past, will work towards the objective of a clean and sound environment for present and future generations.
The revitalisation of development in the 1990s will require that the Unite:" Nations play its unique role. The various processes that are under way - including the preparations for the Fourth United Nations International Development Decade, the 1992 United Nations Conference on Environment and Development, UNCTAD VTII and others - present our Organization with an opportunity to contribute significantly to the solution of global problems, especially the acute problems facing developing countries. The Member States have a responsibility to enable the United Nations to perform its important role with increased effectiveness and productivity. Kenya will not be found wanting in this regard.
